Citation Nr: 0634770	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The appeal is remanded the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU).  Service connection is currently in effect for post-
traumatic stress disorder, evaluated as 50 percent disabling; 
residuals of a laceration of the distal proximal portion of 
the first phalangeal joint of the right little finger, 
evaluated as 10 percent disabling; scar over the burn area of 
the dorsum of the right hand, evaluated as noncompensable; 
scar over medial surface of the left hand, evaluated as 
noncompensable; scar as a residual of a laceration of the 
right knee, evaluated as noncompensable; and bilateral 
hearing loss, evaluated as noncompensable.  The combined 
evaluation for these service-connected disabilities is 60 
percent disabling.  However, although the veteran's combined 
evaluation does not satisfy the schedular criteria for TDIU 
under the provisions of 38 C.F.R. § 4.16 (a) (2006), the 
veteran asserts that his service-connected disabilities merit 
TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

An April 2005 VA outpatient treatment record reveals that the 
veteran reported receiving disability compensation from the 
Social Security Administration (SSA).  However, review of the 
veteran's claims file reveals that it contains neither a copy 
of the SSA decision granting disability benefits, nor the 
records considered in that decision.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  As such, a copy of the SSA decision and the 
records considered therein must be obtained.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.  

Accordingly, this case is remanded to the AMC for the 
following actions:

1.  The AMC should provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The AMC should contact SSA and 
request a copy of the disability 
benefits decision, as well as copies of 
the records reviewed by SSA that pertain 
to the veteran's successful claim for 
SSA disability benefits.  These records 
must be associated with the veteran's 
claims file.  All efforts to obtain 
these records must be documented in the 
claims file.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


